Citation Nr: 1453642	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy for the period prior to November 7, 2013, and in excess of 20 percent since November 7, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy for the period prior to November 7, 2013, and in excess of 20 percent since November 7, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy for the period prior to November 7, 2013, and in excess of 20 percent since November 7, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy for the period prior to November 7, 2013, and in excess of 30 percent since beginning November 7, 2013.

5.  Entitlement to an evaluation in excess of 10 percent disabling for left inguinal hernia, post-operative.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression with anxiety disorder, with consideration as secondary to service-connected diabetes mellitus and related service-connected complications.

7.  Entitlement to service connection for right inguinal hernia, to include as secondary to left inguinal hernia.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Dr. J.A.J., and I.R.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a December 2013 rating decision, the evaluations of the Veteran's peripheral neuropathy disabilities were increased, each effective from November 7, 2013.  The left lower extremity peripheral neuropathy was increased to 20 percent; right lower extremity to 20 percent; left upper extremity to 20 percent disabling and right upper extremity to 30 percent disabling.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.

Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In a January 2014 medical opinion, the examiner rendered the opinion that the Veteran is unemployable due to the limitations caused by his diabetic peripheral neuropathy.  As this indicates that the Veteran may be unemployable due to his service-connected disabilities, the Board has added a TDIU claim to the issues on appeal.  

Given the Veteran's claim of service connection for PTSD and evidence of record which includes other psychiatric diagnoses, the Board has characterized the service connection claim as shown on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to increased ratings for peripheral neuropathy affecting both upper and lower extremities, increased rating for left inguinal hernia, and service connection for an acquired psychiatric disorder to include PTSD, right inguinal hernia, and entitlement to a TDIU for the period prior to November 7, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment beginning November 7, 2013.


CONCLUSION OF LAW

The criteria for an award of TDIU, beginning November 7, 2013, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable decision, any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the following: right upper extremity peripheral neuropathy associated with diabetes mellitus, type I with erectile dysfunction, evaluated as 10 percent disabling, prior to November 7, 2013, and evaluated as 30 percent disabling, beginning November 7, 2013; diabetes mellitus, type 2 with erectile dysfunction, evaluated as 10 percent disabling, prior to September 9, 2009, and evaluated as 20 percent disabling, beginning September 9, 2009; left lower extremity peripheral neuropathy associated with diabetes mellitus, type 2 with erectile dysfunction, evaluated as 10 percent disabling, prior to November 7, 2013, and evaluated as 20 percent disabling, beginning November 7, 2013; right lower extremity peripheral neuropathy associated with diabetes mellitus, type 2 with erectile dysfunction, evaluated as 10 percent disabling, prior to November 7, 2013, and evaluated as 20 percent disabling, beginning November 7, 2013; left upper extremity peripheral neuropathy associated with diabetes mellitus, type 2 with erectile dysfunction, evaluated as 10 percent disabling, prior to November 7, 2013, and evaluated as 20 percent disabling, beginning November 7, 2013; and left inguinal hernia, post operative, evaluated as noncompensably disabling, prior to February 14, 1997, and evaluated as 10 percent disabling, beginning February 14, 1997.  The RO assigned a combined disability evaluation of 50 percent disabling, effective April 26, 2007; 60 percent disabling, effective September 9, 2009; and 80 percent disabling, effective November 7, 2013.

The Veteran's peripheral neuropathy disabilities represent a single disability as they arise from a common etiology (diabetes mellitus, type 2) and combined they meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16.

Upon examination in November 2013, the examiner noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  The examiner reported that the Veteran has lost mobility and endurance.  He was unable to drive a car, much less hold a steady, regular hours job.

Subsequently, in a medical opinion dated in January 2014, the same examiner stated that the Veteran was evaluated in November 2013 due to diabetic generalized neuropathy.  The examiner reported that the Veteran's diabetic neuropathy was worse than the condition depicted in 2012 and that the Veteran had lost considerable mobility, not only in ambulating, but also when manipulating objects.  The Veteran was unable to drive a car due to the limitations or work full time in the occupations he is trained to do.  In the examiner's opinion, the Veteran was unemployable in that he is unable to hold a regular schedule, fixed hours, and full time occupation due to the marked limitations produced by the moderately severe diabetic peripheral neuropathy.  

In examinations dated in January, July, and December 2010, the Veteran reported that he was retired.  The reported date of retirement is prior to November 7, 2013; however, the dates that he reported as the date of his retirement differed.  In January 2010 the Veteran was noted to have retired due to age or duration of work.  In July and December 2010 the Veteran reported that he retired due to medical reasons.  

Beginning November 7, 2013, the Veteran meets the schedular criteria for assignment of a TDIU.  In addition, the Veteran was found by a VA medical examiner to be unemployable since November 2013.  As such, entitlement to TDIU, effective November 7, 2013, is granted.


ORDER

TDIU is granted, effective November 7, 2013, subject to the criteria which govern the payment of monetary awards.


REMAND

Following issuance of the December 2013 Supplemental Statement of the Case, new records were added to the claims file that the RO has not considered.  The Veteran did not waive initial consideration by the RO of these records.  The additional evidence includes VA medical opinions regarding peripheral neuropathy as well as an in-person hernia examination.  Therefore, on remand, the additional evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 20.1304.

The Veteran receives continued care from VA; however, VA treatment records dated subsequent to December 2013 have not been associated with the claims file. Therefore, attempts must be made to obtain and associate with the claims file all VA treatment records dated since December 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The recently received evidence includes a January 2014 statement from the VA examiner who conducted the November 2013 examination.  In the January 2014 statement, the examiner characterizes the Veteran's peripheral neuropathies as "moderately severe," but in the report of the November 2013 examination, the conditions are characterized as "moderate."  As the examiner's inconsistent characterization could affect the rating, clarification should be requested on remand.  

In January 2011 and February 2012 VA examinations, an examiner observed that although the Veteran met the stressor criteria for PTSD he did not meet the symptoms criteria under DSM-IV for a diagnosis of PTSD.  The examiner found that the Veteran did not have a mental condition.  A November 2013 VA examination noted a diagnosis of anxiety disorder and VA treatment records show that diagnosis and that the veteran has been provided medication for depression.  See November 2011 record.  To date, no opinion has been obtained to address whether any currently diagnosed psychiatric disorder is related to service or to a service-connected disability.  

Since the outcome of the Veteran's claims for increased rating for left inguinal hernia and service connection for a psychiatric disorder and right inguinal hernia may impact the Veteran's claim of entitlement to a TDIU for the period prior to November 7, 2013, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement to a TDIU for the period prior to November 7, 2013, until those claims are resolved.

It is unclear based upon the examination in November 2013 and the January 2014 opinion when, prior to November 2013, the Veteran became unemployable.  On remand, obtain a medical opinion regarding when the Veteran became unemployable.  Chotta v. Peake, 22 Vet. App. 80 (2008); Geib v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) for the period prior to November 7, 2013.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable prior to November 7, 2013, and if after readjudication of the other issues on appeal the Veteran does not meet the minimum requirement set forth for TDIU in 38 C.F.R. § 4.16(a), the matter of entitlement to a TDIU prior to November 7, 2013, must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated subsequent to December 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After all the above development has been accomplished, return the claims folder to the examiner who conducted the November 2013 VA examination and provided the January 2014 addendum opinion to clarify the current severity of the Veteran's peripheral neuropathy affecting the bilateral upper and lower extremities.  In January 2014, the examiner referred to "moderately severe" peripheral neuropathy, but the prior examinations did not characterize the effect of any of the extremities as more than moderate.  The examiner should address each extremity separately and state whether the symptoms are moderate or moderately severe.  

The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail. 

If that examiner is unavailable, the claims folder should be forwarded to an appropriate examiner for the requested opinion.  If it is determined that the opinion cannot be provided without an examination, one should be scheduled.

3.  Thereafter, schedule the Veteran for a VA examination of his service-connected left inguinal hernia, post-operative.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Thereafter schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The examiner must be provided access to the claims, Virtual VA, and VBMS files as well as a copy of this REMAND.  Based on the examination and review of the record, the examiner should address the following

(a) If a diagnosis of PTSD is appropriate, the examiner should identify the stressor relied upon for that diagnosis.  

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service.

(c) For any diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not that the disorder was caused or aggravated by a service-connected disability.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.  

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of and right inguinal hernia found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not  that the right inguinal hernia was incurred in or aggravated by service?  

(b) Is it at least as likely as not that the right inguinal hernia was caused by or aggravated by any service-connected disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right inguinal hernia disability (i.e., a baseline) before the onset of the aggravation. 

A rationale for any opinion advanced should be provided. The examiner should also state what sources were consulted in forming the opinion. 

6.  Thereafter, the claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation prior to November 7, 2013.
render him.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable prior to November 7, 2013, and the Veteran's service-connected disabilities continue to not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

8.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


